Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a thermal treatment process, classified in C10B1/10.
II. Claims 9-16, drawn to a thermal treatment apparatus, classified in C10J3/005.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this the process as claimed can be practiced by another and materially different apparatus such as one in which the diameter of the first and second region are the same.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Richard Campbell on 1/26/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 9-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gehr (US 2016/0039118).
Regarding claims 9, 15 and 16, Gehr discloses an advanced thermal treatment (ATT) apparatus comprising: 
a first advanced thermal treatment (ATT) region (central portion near axis of retort 11); 
a second advanced thermal treatment (ATT) region (region 14, see Fig. 3); and 
a heat source (23) being positioned such that, when operated the heat source heats the first region (see Fig. 3 where heat travels from heat source 23 to region 14) to cause a first ATT process, the first ATT process resulting in a gaseous mixture, and 
the heat source heats the second region (see Fig. 3) to cause a second ATT process, the second ATT process being applied to the gaseous mixture; 
wherein the second region is located closer to the heat source than the first region (see Fig. 3 where the heat source is closer to conduit 14, or the 2nd region, than to the retort 11) and
wherein a diameter of the second ATT region is smaller than the diameter of the first ATT region (see Fig. 3 which illustrates a significantly smaller diameter in 14 than in 11).
Regarding claim 10, Gehr further discloses a third region (peripheral region near the outer walls of retort 11) located in between the first region and the second region (see Fig. 3A which illustrates a central region along the axis of retort eleven and an outer region along the wall of retort 11), wherein the heat source is further adapted to heat the third region to cause a third ATT process when the heat source is operated, the third ATT process being applied to the gaseous mixture. 
Regarding claim 11, Gehr further discloses the third region is longer than the first region and longer than the second region (the third region encompasses the spiral shaped path that material can take which is longer than the central path through the center of the auger 26, first region and longer than the direct path of gases out of the retort 11 and to the outlet 14), such that, during operation, the dwell time in the third region is longer than dwell time in the first region and longer than dwell time in the second region. 
Regarding claim 12, Gehr further disclosesatus of claim 9, wherein the first region is a rotable retort (paragraph 74) and the second region is a gas enclosure (Fig. 3), wherein the gas enclosure is located proximate the heat source (Fig. 3). 
Regarding claims 13 and 14, Gehr further discloses a heating system including the heat source (flame) and a thermally insulated chamber (casing 13). 
Regarding limitations recited in claims 9, 10, 11, 15 and 16, which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725